DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-4 and 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
(a) regarding the prior art rejections, the Examiner agrees with the following statements by Applicant on page 10 of the latest Amendment,  

    PNG
    media_image1.png
    537
    708
    media_image1.png
    Greyscale


The Examiner will further note that although Schembri discloses analyzing blood, it does so primarily in regard to detecting or monitoring lipoproteins that promote or hinder cardiovascular disease.  See Schembri paragraphs [0002], [0005], and [0047]-[0052].  Apetrei refers to food and beverage production, and biological warfare agents.  See the first paragraph of Background, which is on page 1 of 12;   

 
(b) the Extended European Search Report issued by the European Patent Office in the corresponding European Patent Application No. 20770730.8, which is cited by Applicant on the Information Disclosure Statement received on April 20, 2022, cites US 2007/202008 A1 as an “X” document against claims 1, 2, 6, and 7-10, and as a “Y” document against claims 3-6 of the application; US 2014/183040 A1 is cited as an “X” document against claim 3; and JP 2016-519773 A is cited as a “Y” document against claims 4-6. These documents have already been considered during examination of U.S. application 17/275013.  
For example, US 2007/202008 A1 is Schembri, which used as a based reference to reject a number of claims in U.S. application 17/275013 under both 35 U.S.C. 102(a)(2) and 35 U.S.C.  103.  See the Non-Final Office Action of January 03, 2022, and the Final Office Action of March 07, 2022.  
US 2014/183040 A1 is Kawai, which has been used as a secondary reference to reject at least claim 3 under 35 U.S.C. 103 in both the aforementioned Non-Final Office Action and the Final Office Action.  
The German reference used in the rejections of claims 4 and 5 under 
35 U.S.C. 103 in both the aforementioned Non-Final Office Action and the Final Office Action is an English language equivalent to JP 2016-519773 A; and

c) regarding the term “adapter-type device” in new claim 16, based on Applicant’s PG-PUB Figure 4 and paragraphs [0077]- [0079], one of skill in the art would understand this term to mean that the endotoxin detection device is in the form of a module that could inserted into a liquid conveying line or channel.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 20, 2022